Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power take-off being configured to distributing the excess mechanical energy (Claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 21.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power application device”, “a power take-off device”, “an electrical storage device” in claim 1,  21, 23.  The power application device and power take-off device are shafts (Page 6 line 8-27 and Page 3, line 1-3) and the electrical storage device is a supercapacitor or battery or fuel cell (Page 6, line 17-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “the power take-off device is configured to: in a first case, when the excess mechanical power is greater than a power requirement of the high-pressure shaft, said excess mechanical power is distributed between a first value chosen by a designer of the twin-spool bypass turbojet engine for improving the surge margin at an operating point; and a second value excess that is sent to the electricity storage device, and in a second case contrary to the first case, when said excess mechanical power extracted on the low-pressure shaft is less that the first value, a quantity of energy is destocked from the electricity storage device for a transmission of said quantity of energy to the electric motor.”  However, the specification and the drawings do not show the power take-off device distributing the excess mechanical power.  All of the drawings show the excess mechanical power going to the generator while the specification does not specify what distributes the excess mechanical power.  
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the power take-off device is configured to: in a first case, when the excess mechanical power is greater than a power requirement of the high-pressure shaft, said excess mechanical power is distributed between a first value chosen by a designer of the twin-spool bypass turbojet engine for improving the surge margin at an operating point; and a second value excess that is sent to the electricity storage device, and in a second case contrary to the first case, when said excess mechanical power extracted on the low-pressure shaft is less that the first value, a quantity of energy is destocked from the electricity storage device for a transmission of said quantity of energy to the electric motor.”  However, it is unclear how the power take-off device which the specification states in Page 6, line 8-10, 21-25 is a shaft performs these functions.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 13-18, 20, 22, 23-26, 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz et al (US 20080072568 as referenced in OA dated 9/18/2020) in view of French (US 20140360205 as referenced in OA dated 9/21/2021).
Regarding claim 1, Moniz teaches a twin-spool bypass turbojet engine (Figure 1; 10) comprising:
a gas generator (Figure 1; 22, 14, 16, 18, 20) comprising a low-pressure compressor (Figure 1; 22), a high-pressure compressor (Figure 1; 14), a combustion chamber (The combustion chamber of Figure 1; 16), a high-pressure turbine (Figure 1; 18) and a low-pressure turbine (Figure 1; 20),
wherein the low-pressure turbine is connected to the low-pressure compressor by a low-pressure shaft (Figure 1; 31) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 32),
a fan (Figure 1; 12) positioned upstream from the gas generator and delimiting a primary flow (The flow through Figure 1; 22, 14, 16, 18, 20) and a secondary flow (The flow from Figure 1; 12 that does not go through Figure 1; 22, 14, 16, 18, 20.  In other words, the bypass flow),
wherein the gas generator has the primary flow pass through it,
an electric motor (The motors of Figure 1; 100.  Paragraph 0014) connected to at least one of the low-pressure and high-pressure shafts (Figure 1; 110 applies mechanical power to the HP shaft) through a power application device (Figure 1; 150), said electric motor being configured to supply an applied mechanical power to the at least one of the low-pressure and high-pressure shafts through the power application device (Functional Language, the applied mechanical power supplied by the motors of Figure 1; 100), 
an electric generator (The generators of Figure 1; 100.  Paragraph 0014) connected to at least one of the low- pressure (Figure 1; 120 draws an extracted power from the LP shaft) and high-pressure shafts through a power take-off device (Figure 1; 152), said electric generator being configured to draw an extracted mechanical power from the at least one of the low-pressure and high-pressure shafts through the power take-off device (Functional Language, the extracted mechanical power taken from the generators of Figure 1; 100), and 
wherein during a normal operation (The operations in Paragraph 0024) of the turbojet engine: 
the power take-off device supplies directly said extracted mechanical power to at least one of the electric generator and the high-pressure shaft (The power take-off device directly supplies the extracted mechanical power to at least one of the electrical generator and the high-pressure shaft.  Figure 2 of the instant application has gearing between power take-off device and the generator as well as between the power take-off device and the power application device, so that even if components are between the power take-off device and the generator/power application device, the supply of extracted mechanical power is still direct.), 
the electric generator is configured to transform said extracted mechanical power into an electrical energy (Functional Language, the generator transforms the extracted mechanical power to electrical energy), the electrical energy being at least one of (a) stored directly into a electricity storage device and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (Functional Language, The windmill start of Paragraph 0025 has the electrical energy transformed into the applied mechanical power which is applied by the electric motor), 
the electric motor is supplied with the electrical energy by the electricity storage device or the electric generator, and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (The windmill start of Paragraph 0025).
Moniz does not disclose at least one auxiliary system,
an electricity storage device operably connected to the first power take-off device and the electric motor, and
wherein the power take-off device extracts directly from the low- pressure shaft an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system.
However, French teaches a twin-spool bypass turbojet engine (Figure 1; 10) comprising:
a gas generator (Figure 1; 32, 34, 36, 38, 40) comprising a compressor (Figure 1; 50), a combustion chamber (The combustion chamber of Figure 1; 36), a high-pressure turbine (Figure 1; 38) and a low-pressure turbine (Figure 1; 40),
wherein the fan is connected to the low-pressure compressor by a low-pressure shaft (Figure 1; 58) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 54),
a fan (Figure 1; 28) positioned upstream from the gas generator and delimiting a primary flow (The flow through the gas generator) and a secondary flow (The flow through Figure 1; 30),
wherein the gas generator has the primary flow pass through it,
at least one auxiliary system (The variable geometry systems and other flow control devices of Paragraph 0018), 
an electric motor (Figure 2; 84) connected to at least one of the low-pressure and high-pressure shafts through a power application device (The shafting coupling the Figure 2; 84 to the HP spool, Paragraph 0020), said electric motor being configured to supply an applied mechanical power (Functional Language, Paragraph 0020) to the at least one of the low-pressure and high-pressure shafts (Functional Language, The motor applies power to the HP shaft.  Paragraph 0020) through the power application device, 
an electric generator (Figure 2; 86) connected to at least one of the low-pressure and high-pressure shafts through a power take-off device (The shafting coupling the Figure 2; 86 to the LP spool, Paragraph 0021), said electric generator being configured to draw an extracted mechanical power (Functional Language, Paragraph 0021) from the at least one of the low-pressure and high-pressure shafts (Functional Language, The generator extracts mechanical power from the LP shaft) through the power take-off device, and 
an electricity storage device (Figure 2; 96) operably connected to the first power take-off device and the electric motor, 
wherein during a normal operation (Paragraph 0033) of the turbojet engine: 
the power take-off device extracts directly from the low- pressure shaft an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system (Paragraph 0016, 0018, 0026, 0033. Figure 2 of the instant application has gearing between power take-off device and the generator as well as between the power take-off device and the power application device, so that even if components are between the power take-off device and the generator/power application device, the extraction is still direct), 
the power take-off device supplies directly said excess mechanical power to at least one of the electric generator and the high-pressure shaft (The power take off supplies the excess mechanical power to at least one of the generator and the high-pressure shaft.  Paragraph 0020, 0021), 
the electric generator is configured to transform said excess mechanical power into an electrical energy, the electrical energy being at least one of (a) stored directly into the electricity storage device (Functional Language, Paragraph 0033) and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (Functional Language, Paragraph 0020),
the electric motor is supplied with the electrical energy by the electricity storage device or the electric generator, and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (Paragraph 0020 and 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz to include at least one auxiliary system, an electricity storage device operably connected to the first power take-off device and the electric motor, and wherein the power take-off device extracts directly from the low- pressure shaft an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system as taught by and suggested by French in order to provide variable geometry system and other flow control devices (Paragraph 0018), absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, The modification, adds a battery to the engine of Moniz and uses the battery to motor at least the HP shaft).
Regarding claim 2, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor and the electric generator form a single reversible device (Figure 1; 100 is single reversible device).
Regarding claim 3, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor is connected to the power take-off device meshes on at least one of the lower-pressure shaft and the high-pressure shaft through the power application device to provide the applied mechanical power during the normal operation of the turbojet engine (Figure 1; 150 is meshed to the HP shaft).
Regarding claim 4, Moniz in view of French teach the invention as claimed.
Moniz does not disclose wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor
However, French teaches wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor (Figure 2; 96 is in parallel between the power take-off device and the electric motor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor as taught by and suggested by French in order to provide variable geometry system and other flow control devices (Paragraph 0018), absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, This is the same modification as claim 1).
Regarding claim 11, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor also provides the applied mechanical power to the low-pressure shaft (Figure 1; 120 which is part of 100 applies power to the LP shaft).
Regarding claim 13, Moniz in view of French teach the invention as claimed.
Moniz does not disclose wherein the electrical energy stored in the electricity storage device powers the electric motor to provide the applied mechanical power to the high-pressure shaft.
However, French teaches wherein the electrical energy stored in the electricity storage device powers the electric motor to provide the applied mechanical power to the high-pressure shaft (Paragraph 0020, 0028, 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein the electrical energy stored in the electricity storage device powers the electric motor to provide the applied mechanical power to the high-pressure shaft as taught by and suggested by French in order to provide variable geometry system and other flow control devices (Paragraph 0018), absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, This is the same modification as claim 1).
Regarding claim 14, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the turbojet engine comprises a first gearbox (Figure 1; 130) which is operably connected to at least one of the low-pressure and high-pressure shafts on which the extracted mechanical power being drawn.
Regarding claim 15, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a second gearbox (Figure 4; 182, 184. Paragraph 0019) is operably connected to the power take-off device and the at least one of the low-pressure and high-pressure shafts on which the extracted mechanical power being drawn.
Regarding claim 16, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a third gearbox (Figure 4; 172, 174.  Paragraph 0019) is operably connected to the power application device and the at least one of the low-pressure and high-pressure shafts on which the applied mechanical power being provided.
Regarding claim 17, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein, during the normal operation of the turbojet engine, said applied mechanical power is supplied directly to the high-pressure shaft, through the electric motor (The applied mechanical power is applied directly through the electric motor to the power application device, and then to the high-pressure shaft).
Regarding claim 18, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the power application device and the power take-off device are drive shafts which are meshed on at least one of the low-pressure and high-pressure shafts (The power application device and take-off device are drive shafts which are meshed on their respective low-pressure and high-pressure shafts).
Regarding claim 20, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the power application device is independent and separate from the power take- off device (Figure 3; 150 and 152 are independent because one shaft can extracts power while the other can apply power.  The shafts are separate because each has a distinct callout.  Paragraph 0016).
Regarding claim 22, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein a third gearbox (Figure 4; 172, 174.  Paragraph 0019) is operably connected to the power application device and the at least one of the low-pressure and high-pressure shafts on which the applied mechanical power being provided.
Regarding claim 23, Moniz discloses a twin-spool bypass turbojet engine (Figure 1; 10) comprising: 
a gas generator (Figure 1; 22, 14, 16, 18, 20) comprising a low-pressure compressor (Figure 1; 22), a high-pressure compressor (Figure 1; 14), a combustion chamber (The combustion chamber of Figure 1; 16), a high-pressure turbine (Figure 1; 18) and a low-pressure turbine (Figure 1; 20),
wherein the low-pressure turbine is connected to the low-pressure compressor by a low-pressure shaft (Figure 1; 31) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 32),
a fan (Figure 1; 12) positioned upstream from the gas generator and delimiting a primary flow (The flow through Figure 1; 22, 14, 16, 18, 20) and a secondary flow (The flow from Figure 1; 12 that does not go through Figure 1; 22, 14, 16, 18, 20.  In other words, the bypass flow),
an electric motor (The motors of Figure 1; 100.  Paragraph 0014) connected to at least one of the low-pressure and high-pressure shafts (Figure 1; 110 applies mechanical power to the HP shaft) through a power application device (Figure 1; 150), said electric motor being configured to supply an applied mechanical power to the at least one of the low-pressure and high-pressure shafts through the power application device (Functional Language, the applied mechanical power supplied by the motors of Figure 1; 100), 
an electric generator (The generators of Figure 1; 100.  Paragraph 0014) connected to at least one of the low-pressure (Figure 1; 120 draws an extracted power from the LP shaft) and high-pressure shafts through a power take-off device (Figure 1; 152), said electric generator being configured to draw an extracted mechanical power from the at least one of the low-pressure and high-pressure shafts through the power take-off device (Functional Language, the extracted mechanical power taken from the generators of Figure 1; 100), and, and 
wherein during a normal operation (The operations in Paragraph 0024) of the turbojet engine: 
the electric generator transforming the extracted mechanical power into an electrical energy (Functional Language, the generator transforms the excess mechanical power to electrical energy), the electrical energy is at least one of (a) stored directly into a electricity storage device and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (The windmill start of Paragraph 0025 has the electrical energy transformed into the applied mechanical power which is applied by the electric motor), 
the electric motor supplies the applied mechanical power to the power application device to actuate the at least one of the low-pressure and high-pressure shafts (Figure 1; 110 applies mechanical power to the HP shaft), 
the extracted mechanical power is drawn by the power take-off device from the low-pressure shaft and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (The windmill start of Paragraph 0025).
Moniz does not disclose at least one auxiliary system, 
an electricity storage device operably connected to the first power take-off device and the electric motor, 
wherein the power take-off device is sized to extract an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system,
the electric motor is supplied with the electrical energy by the electricity storage device,
the power take-off device is configured to: 
in a first case, when the excess mechanical power is greater than a power requirement of the high-pressure shaft, said excess mechanical power is distributed between a first value chosen by a designer of the twin-spool bypass turbojet engine for improving the surge margin at an operating point; and a second value excess that is sent to the electricity storage device, and 
in a second case contrary to the first case, when said excess mechanical power extracted on the low-pressure shaft is less that the first value, a quantity of energy is destocked from the electricity storage device for a transmission of said quantity of energy to the electric motor.
However, French teaches a twin-spool bypass turbojet engine (Figure 1; 10) comprising: 
a gas generator (Figure 1; 32, 34, 36, 38, 40) comprising a compressor (Figure 1; 50), a combustion chamber (The combustion chamber of Figure 1; 36), a high-pressure turbine (Figure 1; 38) and a low-pressure turbine (Figure 1; 40),
wherein the low-pressure turbine is connected to a fan (Figure 1; 28) by a low-pressure shaft (Figure 1; 58) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 1; 54),
the fan positioned upstream from the gas generator and delimiting a primary flow (The flow through the gas generator) and a secondary flow (The flow through Figure 1; 30), wherein the gas generator has the primary flow pass through, 
at least one auxiliary system (The variable geometry systems and other flow control devices of Paragraph 0018), 
an electric motor (Figure 2; 84) connected to at least one of the low-pressure and high-pressure shafts through a power application device (The shafting coupling the Figure 2; 84 to the HP spool, Paragraph 0020), said electric motor being configured to supply an applied mechanical power (Functional Language, Paragraph 0020) to the at least one of the low-pressure and high-pressure shafts (Functional Language, The motor applies power to the HP shaft.  Paragraph 0020) through the power application device, 
an electric generator (Figure 2; 86) connected to at least one of the low-pressure and high-pressure shafts through a power take-off device (The shafting coupling the Figure 2; 86 to the LP spool, Paragraph 0021), said electric generator being configured to draw an extracted mechanical power (Functional Language, Paragraph 0021) from the at least one of the low-pressure and high-pressure shafts (Functional Language, The generator extracts mechanical power from the LP shaft) through the power take-off device, and 
an electricity storage device (Figure 2; 96) operably connected to the first power take-off device and the electric motor, wherein during a normal operation (Paragraph 0033) of the turbojet engine: 
the power take-off device is sized to extract an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system (Paragraph 0016, 0018, 0026, 0033), the electric generator transforming the excess mechanical power into an electrical energy, the electrical energy is at least one of (a) stored directly into the electricity storage device (Paragraph 0033) and (b) transformed into the applied mechanical power, which is selectively applied by the electric motor (Paragraph 0020),
the electric motor is supplied with the electrical energy by the electricity storage device (Paragraph 0026), and the electric motor supplies the applied mechanical power to the power application device to actuate the at least one of the low-pressure and high-pressure shafts (Paragraph 0020, 0021, 0026), 
the excess mechanical power is drawn by the power take-off device from the low-pressure shaft and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device (Paragraph 0020 and 0021)., and
the power take-off device is configured to: 
in a first case, when the excess mechanical power is greater than a power requirement of the high-pressure shaft, said excess mechanical power is distributed between a first value chosen by a designer of the twin-spool bypass turbojet engine for improving the surge margin at an operating point; and a second value excess that is sent to the electricity storage device (Functional Language, In the same way that the power take-off device (shaft) of the instant application is capable of performing the recited function, the power take-off device of French is capable of performing this function as well because, like the instant application, the power take-off of French is structurally coupled to the same components.  The power take-off device of French is capable of splitting the excess mechanical power, when it is greater than a power requirement, into a first value set by a designer to the motor to drive the HP shaft which improves the surge margin at an operating point and into a second value that is sent to the electrical storage device.  As described in the specification of the instant application, the use of motor to drive a shaft in a gas turbine improves surge margin because the use of fuel causes an almost instantaneous increase in the compression ratio. This also applies to twin-spool bypass turbojet engine of French.  Paragraph 0020, 0021, 0026), and 
in a second case contrary to the first case, when said excess mechanical power extracted on the low-pressure shaft is less that the first value, a quantity of energy is destocked from the electricity storage device for a transmission of said quantity of energy to the electric motor (Functional Language, In the same way that the power take-off device (shaft) of the instant application is capable of performing the recited function, the power take-off device of French is capable of performing this function as well because, like the instant application, the power take-off of French is structurally coupled to the same components. The power take-off device of French is capable of using the energy storage device to drive the electric motor. Paragraph 0020, 0021, 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz to include at least one auxiliary system, an electricity storage device operably connected to the first power take-off device and the electric motor, wherein the power take-off device is sized to extract an excess mechanical power of the extracted mechanical power for actuating the at least one auxiliary system, the electric motor is supplied with the electrical energy by the electricity storage device, the power take-off device is configured to: in a first case, when the excess mechanical power is greater than a power requirement of the high-pressure shaft, said excess mechanical power is distributed between a first value chosen by a designer of the twin-spool bypass turbojet engine for improving the surge margin at an operating point; and a second value excess that is sent to the electricity storage device, and in a second case contrary to the first case, when said excess mechanical power extracted on the low-pressure shaft is less that the first value, a quantity of energy is destocked from the electricity storage device for a transmission of said quantity of energy to the electric motor as taught by and suggested by French in order to provide variable geometry system and other flow control devices (Paragraph 0018), absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, The modification, adds a battery to the engine of Moniz and uses the battery to motor at least the HP shaft).
Regarding claim 24, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor and the electric generator form a single reversible device (Figure 1; 100 is single reversible device).
Regarding claim 25, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor is connected to the power take-off device and meshes on at least one of the lower- pressure shaft and the high-pressure shaft through the power application device to provide the applied mechanical power during the normal operation of the turbojet engine (Figure 1; 150 is meshed to the HP shaft).
Regarding claim 26, Moniz in view of French teach the invention as claimed.
Moniz does not disclose wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor.
However, French teaches wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor (Figure 2; 96 is in parallel between the power take-off device and the electric motor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz wherein the electricity storage device is connected in parallel between the power take-off device and the electric motor as taught by and suggested by French in order to provide variable geometry system and other flow control devices (Paragraph 0018), absorb excessive load (Paragraph 0033) and use the electricity storage device when it would be disadvantageous to extract power from the engine (Paragraph 0020, 0030, This is the same modification as claim 23).
Regarding claim 31, Moniz in view of French teach the invention as claimed.
Moniz further discloses wherein the electric motor also provides the applied mechanical power to the low-pressure shaft (Figure 1; 120 which is part of 100 applies power to the LP shaft).

Claim 7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1, 23 above, and further in view of Hyde et al (US 20100126178 as referenced in OA dated 1/24/2019).
Regarding claim 7, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft greater than or equal to 80 % of its rotation speed at full throttle.
However, Hyde teaches a bypass turbojet engine (Figure 36)   comprising a fan (Figure 36; 258) positioned upstream from a gas generator (Figure 36; 58)  and delimiting a primary flow (The flow through Figure 36; 58) and a secondary flow (The flow through Figure 36; 148), the gas generator having the primary flow pass through it and comprising a compressor (Figure 36; 102), a combustion chamber (The combustion chamber in Paragraph 0068),  a turbine (Figure 36; 104),
the turbine being connected to the compressor by a shaft (Figure 36; 64), 
wherein the turbojet engine further comprises an electric motor (Figure 36; 107.) configured to supply an applied mechanical power to the shaft (The mechanical power  applied to the compressor in Paragraph 0090);
wherein the applied mechanical power is performed at a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle (Paragraph 0090 and 0378 describes using the motor during take off.  Take off has a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft (The shaft of Hyde in the context of Moniz in view of French is the high-pressure shaft) greater than or equal to 80 % of its rotation speed at full throttle as taught by and suggested by Hyde in order to shorten the length of the runway for take off (Paragraph 0090 and 0378,  The modification uses the motor during take off which is when the shaft speed is greater than or equal to 80 % of its rotation speed at full throttle).
Regarding claim 27, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft greater than or equal to 80 % of its rotation speed at full throttle.
However, Hyde teaches a bypass turbojet engine (Figure 36)   comprising a fan (Figure 36; 258) positioned upstream from a gas generator (Figure 36; 58)  and delimiting a primary flow (The flow through Figure 36; 58) and a secondary flow (The flow through Figure 36; 148), the gas generator having the primary flow pass through it and comprising a compressor (Figure 36; 102), a combustion chamber (The combustion chamber in Paragraph 0068),  a turbine (Figure 36; 104),
the turbine being connected to the compressor by a shaft (Figure 36; 64), 
wherein the turbojet engine further comprises an electric motor (Figure 36; 107.) configured to supply an applied mechanical power to the shaft (The mechanical power  applied to the compressor in Paragraph 0090);
wherein the applied mechanical power is performed at a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle (Paragraph 0090 and 0378 describes using the motor during take off.  Take off has a rotation speed of the shaft greater than or equal to 80 % of its rotation speed at full throttle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at a rotation speed of the high-pressure shaft (The shaft of Hyde in the context of Moniz in view of French is the high-pressure shaft) greater than or equal to 80 % of its rotation speed at full throttle as taught by and suggested by Hyde in order to shorten the length of the runway for take off (Paragraph 0090 and 0378,  The modification uses the motor during take off which is when the shaft speed is greater than or equal to 80 % of its rotation speed at full throttle).


Claim 8, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1, 23 above, and further in view of Himmelmann (US 20160023773 as referenced in OA dated 9/21/2021)
Regarding claim 8, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at in-flight idling speed.
However, Himmelmann teaches a twin-spool bypass turbojet engine (Paragraph 0002) comprising a fan (The fan in Paragraph 0002) positioned upstream from a gas generator (The LPC, HPC, combustor, HPT, and LPT in Paragraph 0002) and delimiting a primary flow (The core flow in Paragraph 0002) and a secondary flow (The bypass flow in Paragraph 0002), the gas generator having the primary flow pass through it and comprising a low-pressure compressor, a high-pressure compressor, a combustion chamber, a high-pressure turbine and a low-pressure turbine (The LPC, HPC, combustion chamber of the combustor, HPT, and LPT in Paragraph 0002),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (The shaft connecting the LPC and LPT, and the shaft connecting the HPC and HPT in Paragraph 0002);
wherein an applied mechanical power from a motor powered by an electricity storage device (The motor powered by the energy storage system in Paragraph 0053) is performed at in-flight idling speed (Paragraph 0017 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at in-flight idling speed as taught by and suggested by Himmelmann in order to reduce the time required to restart the engine (Paragraph 0028, the modification uses the applied mechanical power at in-flight idling speed).
Regarding claim 28, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the applied mechanical power is performed at in-flight idling speed.
However, Himmelmann teaches a twin-spool bypass turbojet engine (Paragraph 0002) comprising a fan (The fan in Paragraph 0002) positioned upstream from a gas generator (The LPC, HPC, combustor, HPT, and LPT in Paragraph 0002) and delimiting a primary flow (The core flow in Paragraph 0002) and a secondary flow (The bypass flow in Paragraph 0002), the gas generator having the primary flow pass through it and comprising a low-pressure compressor, a high-pressure compressor, a combustion chamber, a high-pressure turbine and a low-pressure turbine (The LPC, HPC, combustion chamber of the combustor, HPT, and LPT in Paragraph 0002),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (The shaft connecting the LPC and LPT, and the shaft connecting the HPC and HPT in Paragraph 0002);
wherein an applied mechanical power from a motor powered by an electricity storage device (The motor powered by the energy storage system in Paragraph 0053) is performed at in-flight idling speed (Paragraph 0017 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the applied mechanical power is performed at in-flight idling speed as taught by and suggested by Himmelmann in order to reduce the time required to restart the engine (Paragraph 0028, the modification uses the applied mechanical power at in-flight idling speed).

 
Claim 9, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of French as applied to claim 1, 23 above, and further in view of McLoughlin (US 20090289456 as referenced in OA dated 1/24/2019).
Regarding claim 9, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
However, McLoughlin teaches a twin-spool bypass turbojet engine (Figure 4; 210) comprising a fan (Figure 4; 214) positioned upstream from a gas generator (Figure 4; 16, 18, 20, 22, 24) and delimiting a primary flow (The flow through Figure 4; 16, 18, 20, 22, 24) and a secondary flow (The flow through Figure 4; 216), the gas generator having the primary flow pass through it and comprising a low-pressure compressor (Figure 4; 16), a high-pressure compressor (Figure 4; 18), a combustion chamber (The combustor of Figure 4; 20), a high-pressure turbine (Figure 4; 22) and a low-pressure turbine (Figure 4; 24),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft (Figure 4; 28.  Paragraph 0026) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 4; 26.  Paragraph 0026), 
wherein the turbojet engine further comprises an electric motor (Figure 4; 36 as a motor) configured to supply an applied mechanical power (Paragraph 0033 and 0034) to at least one of the low-pressure and high-pressure shafts, and an electric generator (Figure 4; 36 as a generator) configured to draw an extracted mechanical power (Paragraph 0033 and 0034) from at least one of the low-pressure and high-pressure shafts through a power take-off device;
wherein the low-pressure shaft is selectively coupled (Figure 4; 44) to a fan driveshaft (34 which a portion is denoted as Figure 4; 34A.  in Paragraph 0027, 0028) to provide a coupled state (The coupled state of Figure 4; 44 and 34A) and an uncoupled state (The uncoupled state of Figure 4; 44 and 34A), the power take-off device being configured to draw a fan mechanical power (The mechanical power in the second mode of operation in Paragraph 0033) from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state as taught by and suggested by McLoughlin in order to selectively connect a motor/generator to the gas generator (Paragraph 0007, The modification adds a clutch between the LP shaft and fan driveshaft with the power take-off device being located on the fan driveshaft).
Regarding claim 29, Moniz in view of French teach the invention as claimed.
Moniz in view of French does not teach wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
However, McLoughlin teaches a twin-spool bypass turbojet engine (Figure 4; 210) comprising a fan (Figure 4; 214) positioned upstream from a gas generator (Figure 4; 16, 18, 20, 22, 24) and delimiting a primary flow (The flow through Figure 4; 16, 18, 20, 22, 24) and a secondary flow (The flow through Figure 4; 216), the gas generator having the primary flow pass through it and comprising a low-pressure compressor (Figure 4; 16), a high-pressure compressor (Figure 4; 18), a combustion chamber (The combustor of Figure 4; 20), a high-pressure turbine (Figure 4; 22) and a low-pressure turbine (Figure 4; 24),
the low-pressure turbine being connected to the low-pressure compressor by a low-pressure shaft (Figure 4; 28.  Paragraph 0026) and the high-pressure turbine being connected to the high-pressure compressor by a high-pressure shaft (Figure 4; 26.  Paragraph 0026), 
wherein the turbojet engine further comprises an electric motor (Figure 4; 36 as a motor) configured to supply an applied mechanical power (Paragraph 0033 and 0034) to at least one of the low-pressure and high-pressure shafts, and an electric generator (Figure 4; 36 as a generator) configured to draw an extracted mechanical power (Paragraph 0033 and 0034) from at least one of the low-pressure and high-pressure shafts through a power take-off device;
wherein the low-pressure shaft is selectively coupled (Figure 4; 44) to a fan driveshaft (34 which a portion is denoted as Figure 4; 34A.  in Paragraph 0027, 0028) to provide a coupled state (The coupled state of Figure 4; 44 and 34A) and an uncoupled state (The uncoupled state of Figure 4; 44 and 34A), the power take-off device being configured to draw a fan mechanical power (The mechanical power in the second mode of operation in Paragraph 0033) from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moniz in view of French wherein the low-pressure shaft is selectively coupled to a fan driveshaft to provide a coupled state and an uncoupled state, the power take-off device being configured to draw a fan mechanical power from the fan driveshaft when the low-pressure shaft and the fan driveshaft are in the uncoupled state as taught by and suggested by McLoughlin in order to selectively connect a motor/generator to the gas generator (Paragraph 0007, The modification adds a clutch between the LP shaft and fan driveshaft with the power take-off device being located on the fan driveshaft).
Allowable Subject Matter
Claim 21 is allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the amendments to claim 1 make claim 10 not a substantial duplicate of claim 21.  Examiner respectfully disagrees.  Claim 1 and 10 do not include any additional claim limitations that distinguish it over claim 21, so that claim 10 is still a substantial duplicate of claim 21.
Applicant asserts Moniz fails to teach the electric motor is supplied with electrical energy by the electrical generator, and the applied mechanical power is selectively applied to the high-pressure shaft by the power application device.  Examiner respectfully disagrees.  Moniz in Paragraph 0025 states the electric motor is supplied with electrical energy by the electrical generator and in Figure 1 and Paragraph 0014, 0023 that the applied mechanical power is selectively applied to the high-pressure shaft by the power application device.
Applicant asserts that the storage device is not arranged inside the turbine engine.  First, this limitation is not claimed.  Second, in the instant application, the storage device also appears to be outside of the turbine engine as shown in the Figures.
Applicant asserts that French does not teach the transient load coming from the electrical machines.  Examiner respectfully disagrees.  French in Paragraph 0020 and 0021 states the electrical machines power the buses and in Paragraph 0033 that the electrical storage stores excess load from the buses.  Applicant asserts “French does not teach that the shaft 56 takes directly from the BP body 26 excess power in relation to the need for the services, and that this shaft 56 supplies this excess power to the 86 generator and/or HP body 24”.  First, there is no shaft 56 in French.  French teaches that the power take-off device takes directly from the LP shaft excess power in relation to the need for the services and the excess power is supplied to the generator and/or HP body, see Paragraph 0016, 0018, 0020, 0021, 0026, 0033 of French.  
Applicant asserts that Moniz and French do not teach the new claimed limitation of claim 23 involving a first and second case.  Examiner respectfully disagrees.  First, these claim limitations are functional language, and the power take-off device of French is structurally coupled to the same components as in the instant application, so that the power take-off device of French is capable of performing these functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ansart et al (US 6070412 as referenced in OA dated 9/21/2021) states that take-off uses full throttle speed.
Marvin et al (US 4275557 as referenced in OA dated 9/21/2021) states in Column 1, line 35-43 that takeoff on hot days uses the maximum throttle speed.
Neal (US 2576352 as referenced in OA dated 9/21/2021) states in Column 1, line 1-18 that take-off uses maximum speed.
Kesseli et al (US 20120000204) teaches using motors of gas turbine engines to increase surge margin.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741